Title: Enclosure: Richard Peters to Edmund Randolph, 7 October 1794
From: Peters, Richard
To: Randolph, Edmund


          
            Sir
            Philada Octr 7. 1794
          
          Not having at the time of the receipt of your letter requesting me to proceed to the westward, when it would be practicable for

me to sett off consistently with my duty here, I forbore answering it till now—I shall begin the journey tomorrow or the next day at furthest. I depend on every facility being given by the proper orders to the commanding officers of the troops, when it shall be found requisite to call forth military assistance, in the execution of process, in a country declared to be in a situation in which the laws, in their ordinary course will not operate. The Attorney of the District acquaints me that he expects the necessary information, on the subject of the transactions of the commissioners on the part of the United States heretofore authorized to treat with the western insurgents. It will be impossible without assistance in clerkship and other auxiliaries which cannot now be detailed, to go thro’ the business as it now appears to me. I depend, that if it should be found necessary the expences of this assistance, as well as those this extra duty throws upon us, will be paid by the Government of the United States. I mention the assistance required in this way as it will be useful to the public in forwarding the business which immediately calls me there, as well as that it will accelerate my return to this quarter of the District, when the business of the District, especially in the Admiralty, will suffer much by my absence. I have the honor to be with great respect Sir Your obedt servt
          
            Richard Peters
          
        